Citation Nr: 0715443	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims folder was subsequently 
transferred to the RO in Atlanta, Georgia.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2007.  A 
transcript of that hearing has been associated with the 
claims folder.  During the course of that hearing the veteran 
was advised that the record would be held open for 60 days 
from the date of the hearing in order for the veteran to 
provide additional evidence concerning his appeal.  That 60 
day period has now expired and no evidence has been 
forthcoming.  Accordingly, the Board will proceed with 
appellate consideration.


FINDINGS OF FACT

1.  The RO denied service connection for a skin condition in 
an October 1988 rating decision, which the veteran did not 
appeal.

2.  Evidence received since the October 1988 rating decision 
is cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1988 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  No new and material evidence has been received since the 
October 1988 rating decision to reopen a claim for service 
connection for a skin condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for a skin condition in May 1985.  The RO denied 
the claim in an October 1988 rating decision.  Although it 
notified the veteran of the denial, he did not initiate a 
timely appeal.  Therefore, the RO's decision of October 1988 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2006).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006) (in effect for claims filed on or 
after August 29, 2001).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The Board notes that the RO's March 2003 rating decision and 
March 2004 statement of the case found no new and material 
evidence to reopen the claim.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for a skin condition.  

The RO denied service connection for a skin condition in its 
October 1988 rating decision because there was no evidence of 
a nexus between the veteran's diagnosed keloids and his 
period of active service.  Evidence of record at the time of 
the rating decision consists of VA treatment records from 
1985 and service medical records.  

Evidence received since the October 1988 rating decision 
consists of VA outpatient records dated from January 2001 to 
February 2003; a February 2003 letter from the veteran's 
private physician, Dr. J. T. McAdory, M.D.; several 
photographs of the veteran's keloids; as well as the 
veteran's several written statements and testimony during the 
March 2007 videoconference hearing.  

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Specifically, 
the veteran's written statements and testimony alleging that 
his keloids first manifested while in service in Korea are 
cumulative of statements implicit in his original May 1985 
application for service connection for a skin condition.  

The photographs, VA outpatient treatment records, and the 
February 2003 letter from Dr. McAdory establish that the 
veteran is receiving treatment or keloids, information which 
is cumulative of the 1985 VA treatment records considered at 
the time of the October 1988 rating decision.  Furthermore, 
this evidence does not include a competent opinion that 
relates that current skin condition to service.  Service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, 
none of the medical evidence of record establishes a nexus 
between the veteran's current skin condition and his period 
of active service.  Therefore, this evidence does not raise a 
reasonable possibility of substantiating the claim and is not 
new and material.  38 C.F.R. § 3.156(a).  

Finally, the Board notes that the veteran's statements and 
testimony offered his personal opinion that his skin 
condition is related to service.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's personal assertion that his skin condition first 
manifested in service is not competent evidence and does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that no new and material 
evidence has been received to reopen the claim for service 
connection for a skin condition. Id.  The claim is not 
reopened.  38 U.S.C.A. § 5108.        

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
March 2003, as well as in the March 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the March 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the March 2003 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided such notice by letter dated March 2006.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.

In the present appeal, the veteran was provided with such 
notice regarding disability rating and effective dates by 
letter dated March 2006.  In addition, the Board finds that 
the veteran was provided with general notice of the type of 
evidence necessary to reopen his previously denied service 
connection claim by letter dated March 2003 as well as in the 
March 2003 rating decision.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional medical records and photographs as well as lay 
evidence in the form of his own written statements and his 
testimony at his March 2007 Board videoconference hearing.  
As there is no indication of outstanding evidence, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

ORDER

As no new and material evidence has been received, the claim 
for service connection for a skin condition is not reopened.  
The appeal is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


